1

2

3

4

5

6                                UNITED STATES DISTRICT COURT

7                                       DISTRICT OF NEVADA

8                                                   ***

9     JOHN MARK GREENER,                              Case No. 3:17-cv-00631-MMD-WGC
10                                     Plaintiff,         ORDER ACCEPTING AND ADOPTING
             v.                                            REPORT AND RECOMMENDATION
11                                                            OF MAGISTRATE JUDGE
      NANCY A. BERRYHILL,                                        WILLIAM G. COBB
12    Acting Commissioner of
      Social Security,
13
                                    Defendant.
14

15          Before the Court is Magistrate Judge William G. Cobb’s Report and

16   Recommendation (“R&R”) (ECF No. 22) relating to Plaintiff’s pro se opening brief, which

17   Judge Cobb construed as a motion for reversal and/or remand (ECF No. 16) and

18   Defendant’s response and cross-motion to affirm (ECF Nos. 20, 21). Judge Cobb

19   recommended granting Plaintiff’s motion for remand, denying Defendant’s cross-motion,

20   and remanding this case. (ECF No. 22.) Defendant had until February 8, 2019, to object.

21   (Id.) To date, no objections have been filed.

22          This Court “may accept, reject, or modify, in whole or in part, the findings or

23   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

24   timely objects to a magistrate judge’s report and recommendation, then the court is

25   required to “make a de novo determination of those portions of the [report and

26   recommendation] to which objection is made.” Id. Where a party fails to object, however,

27   the court is not required to conduct “any review at all . . . of any issue that is not the subject

28   of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has
1    recognized that a district court is not required to review a magistrate judge’s report and

2    recommendation where no objections have been filed. See United States v. Reyna-Tapia,

3    328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review employed by the district

4    court when reviewing a report and recommendation to which no objections were made);

5    see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003) (reading the

6    Ninth Circuit’s decision in Reyna-Tapia as adopting the view that district courts are not

7    required to review “any issue that is not the subject of an objection”). Thus, if there is no

8    objection to a magistrate judge’s recommendation, then the court may accept the

9    recommendation without review. See, e.g., Johnstone, 263 F. Supp. 2d at 1226

10   (accepting, without review, a magistrate judge’s recommendation to which no objection

11   was filed).

12          Nevertheless, this Court finds it appropriate to engage in a de novo review in order

13   to determine whether to adopt the R&R. Upon review of the R&R and the records in this

14   case, the Court finds good cause to adopt the R&R in full.

15          It is therefore ordered that the R&R (ECF No. 22) is accepted and adopted.

16          It is further ordered that Plaintiff’s motion to remand (ECF No. 16) is granted.

17          It is further ordered that Defendant’s cross-motion to affirm (ECF No 20) is denied.

18          This case is remanded for further proceedings consistent with Judge Cobb’s R&R.

19          The Clerk is instructed to enter judgment in accordance with this order and close

20   this case.

21          DATED THIS 20th day of February 2019.

22

23                                                       MIRANDA M. DU
                                                         UNITED STATES DISTRICT JUDGE
24

25

26
27

28
                                                  2
